Citation Nr: 9915025	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a fatty lipoma in 
the lumbar area, claimed to be the result of Agent Orange 
exposure.

2.  Entitlement to an increased evaluation for service-
connected left (minor) palm laceration residuals, with 
ankylosis of the ring and little fingers, and fracture of the 
little finger, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim of service 
connection for a fatty lipoma in the lumbar spine area due to 
Agent Orange exposure, and the claim of entitlement to an 
increased evaluation for service-connected laceration of left 
palm with ankylosis of ring and little fingers.  VA received 
the veteran's notice of disagreement in December 1994, and a 
statement of the case was issued in August 1995.  The 
veteran's substantive appeal was received in October 1995. 

In light of the veteran's request for a personal hearing 
before a member of the Board, the Board remanded the case to 
the RO in July 1997.  In November 1997, the veteran notified 
the RO in writing that he wished to withdraw his request for 
the hearing he initially asked for when he filed his 
substantive appeal in October 1995.  The Board points out 
that a VA Form 646, dated in June 1998, was received after 
the veteran withdrew his request for a hearing in November 
1997, and the VA Form 646 appears to be a reprint of an 
earlier one dated in April 1997.  Therefore, the Board does 
not interpret the June 1998 VA Form 646 as a renewed request 
for a hearing.  

In 1995, the veteran applied to reopen a claim of service 
connection for a skin condition, which the RO initially 
denied in November 1991.  In an August 1995 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran referred to the 
claim in the Form 9 submitted in October 1995 and in a 
statement submitted in June 1996.  He referred to tinea 
versicolor and a "fungus condition."  In a December 1996 
decision, the RO once again refused to reopen the claim.  In 
the VA Form 646, the veteran's representative presented 
arguments regarding the issue.  As the Board does not have 
jurisdiction over the issue, the matter is referred to the RO 
for the appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of record that tends to 
show the incurrence of a fatty lipoma in the lumbar spine 
area during the veteran's active period of service, or that 
the veteran's fatty lipoma in the lumbar spine area is due to 
Agent Orange exposure or other disease or injury during 
service.  

2.  The veteran's service-connected left (minor) palm 
laceration residuals, with ankylosis of the ring and little 
fingers, and fracture of the little finger, are manifested by 
limited motion of the ring and little fingers, comparable to 
favorable ankylosis of the left (minor) ring and little 
fingers.  

3.  The veteran's service-connected left (minor) palm 
laceration residuals, with ankylosis of the ring and little 
fingers, and fracture of the little finger, are manifested by 
neurolysis of the left (minor) ulnar nerve in the palm, 
comparable to not more than mild, incomplete paralysis of the 
ulnar nerve of the left (minor) hand. 


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a fatty lipoma in the lumbar spine 
area.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  A schedular evaluation in excess of 10 percent for 
service-connected left (minor) palm laceration residuals, 
with ankylosis of the ring and little fingers, and fracture 
of the little finger, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.68, 4.69, 
4.71a, Diagnostic Codes 5151, 5219, 5223 (1998).

3.  An evaluation of 10 percent is warranted for neurolysis 
of the left (minor) ulnar nerve in the palm.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 
Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Fatty Lipoma in the Lumbar Area

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a fatty lipoma in the lumbar spine area.  There must be more 
than a mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  

The veteran indicated a history of boils on his June 1966 
entrance and February 1969 separation medical history 
reports.  The entrance and separation examination reports 
reflect that the skin was normal. 

Records from Buchanan General Hospital show that in August 
1981, the veteran had a sebaceous cyst on his back excised.  
Private medical records dated in December 1987 show that an 
epidermal inclusion cyst was found on the veteran's mid back, 
and another on his upper back.  An MRI was conducted in April 
1994, and it was noted that the veteran had complained of 
pain in the lower back going down the left leg.  The reported 
impression was that of small fatty density in the filum 
terminale consistent with a small lipoma, otherwise 
unremarkable.  In an April 1994 letter, Dr. Richard S. Polin 
commented that his suspicion of a high intensity T1 lesion 
was a lipomatous filum terminale confirmed by Dr. Sutton.  
The scan was adequate up to the T12-L1 level, and there was 
no clear reason on the studies for the veteran's 
symptomatology. 

Given the findings noted in the post-service medical reports, 
it is clear that the veteran suffered from cysts on his back 
in the 1980s and a lipoma was diagnosed in 1994.  Therefore, 
the first requirement for a well-grounded claim has been met 
since there is evidence of a current disability.  However, 
the second requirement for a well-grounded claim has not been 
met.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

Upon careful review of the evidentiary record, the Board 
finds it is clear from the service records that the veteran 
served in Vietnam.  However, a fatty lipoma is not among the 
diseases listed under 38 C.F.R. § 3.309(e) (1998).  
Therefore, the regulatory presumption would not apply in this 
case.  

Unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to a 
herbicide agent.  VA Adjudication Procedure Manual M21-1, 
Part VI, para. 7.20 b.  Substantive rules, those which have 
the force of law and narrowly limit administrative action, in 
the VA Adjudication Procedure Manual are the equivalent of 
Department regulations, and must be followed to the extent 
that they are more favorable to a veteran than the 
corresponding regulation.  See Hamilton v. Derwinski, 2 Vet. 
App. 671, 675 (1992); Cohen v. Brown, 10 Vet. App. 128, 139 
(1997), and the cases cited therein.

The Board further notes that the record is void of any 
medical opinions linking the veteran's fatty lipoma to Agent 
Orange exposure.  A review of the medical evidence reveals 
that the veteran reported a history of boils at the time of 
his entrance into and separation from service, but the 
service medical records are negative for findings of cysts of 
lipomas during service.  The diagnosis and treatment of the 
veteran's cysts and fatty lipoma were first documented many 
years after the veteran's separation from service.  As the 
records show, the first documented complaints related to 
cysts on the back are dated in 1981, and the diagnosis of the 
lipoma was made in 1994.  Medical opinions regarding the 
cause of the veteran's conditions noted in the 1980s and in 
1994, or their possible relationship to his service, are not 
stated in the medical evidence of record.  Therefore, the 
medical evidence as a whole does not show that the veteran's 
fatty lipoma was incurred or aggravated during service.

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Veterans 
Appeals (Court) has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well-grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that his lipoma is due to events that 
occurred during service, in particular exposure to Agent 
Orange, do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  Nor 
does the regulation satisfy the requirement of a nexus to 
service, as lipomas are not included.

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well-grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well-grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the August 1995 statement of the case.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting his fatty lipoma in the lumbar spine area 
to exposure to agent orange or any other disease or injury in 
service.  


Increased Evaluation for Service-Connected Left Palm 
Laceration Residuals, with Ankylosis of the Ring and Little 
Fingers, and Fracture of the Little Finger

Factual Background

The service medical records document the veteran's fracture 
of his 5th metacarpal and the severance of the ulnar nerve to 
the 5th finger.  The injury to the left hand was noted on the 
separation medical history report of 1969. 

On VA examination of March 1989, the examiner noted the 
following: a somewhat stellate jagged scar slightly depressed 
in the medial aspect of the left palm; a diagram indicates an 
inverted v-shaped scar, with one portion near the wrist 
measuring 3 centimeters in length and the other 5 centimeters 
in length; no tenderness to palpation of the 5th metacarpal 
bone, and no tenderness in the fingers or palm; completely 
unable to extend the left 5th finger with the 5th finger 
remaining in a flexed state; all other fingers, 2nd through 
4th can be extended to 0 degrees and can flexed to medial 
palmar crease; the 5th finger can only be flexed within 1/2 
inch of the palmar crease; left wrist dorsiflexion of 70 
degrees and palmar flexion of 80 degrees; radial and ulnar 
deviation was normal at 45 and 20 degrees; marked decrease in 
pin prick sensation of the entire left 5th finger as well as 
the medial aspects of the 3rd and 4th fingers.  The examiner 
diagnosed residuals of laceration of left palm with injury to 
the 5th and 4th tendons, as well as nerve injury, and 
residuals of fracture of left 5th metacarpal.  X-rays 
revealed mild deformity of the 5th metacarpal from previous 
injury and no other abnormality.  

In a July 1989 decision, the RO granted the claim of 
entitlement to service connection for residuals of laceration 
of the left palm with injury to tendons of the 4th and 5th 
fingers, as well as nerve injury, with fracture of the left 
5th metacarpal.  A 10 percent rating was assigned.  

VA examination was conducted in June 1994.  The veteran 
reported complaints of arthralgia of the left hand aggravated 
by cold, wet weather.  The left ring and little fingers were 
numb, tingly and weak.  He is unable to grip with the left 
hand, and is right-handed.  He is unable to grasp small 
objects with the left hand, and generally drops them.  The 
examiner noted the following: left little finger abducted 
approximately 30 degrees at the metacarpophalangeal joint 
with the position of function at 90 degrees flexed; normal 
range of motion passively but unable to extend left little 
finger beyond 90 degrees; appeared to be neurolysis of the 
left ulnar nerve with anesthesia of the left ring and little 
fingers; skin pink and warm; and no muscular atrophy.  These 
further findings were noted: left little finger abducted 
approximately 30 degrees from a straight line at the 
metacarpophalangeal joint; extensor tendon severed or not 
functional; unable to extend the left little finger past 90 
degrees flexed; normal flexion and range of motion in the 
finger; wishbone shaped surgical scar on the palm of the 4th 
metacarpophalangeal joint to the 5th metacarpophalangeal 
joint to the middle of the 4th metacarpal bone; and 
dexterity, grip and strength 5/5 bilaterally.  X-rays of the 
left hand revealed cortical irregularity of the distal 5th 
metacarpal representing a healed fracture, otherwise normal.  
The examiner diagnosed status post traumatic injury to the 
left hand with neurolysis of the left ulnar nerve in the 
palm, and severance of the extensor tendon of the left little 
finger and inability to extend past 90 degrees.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.

Service connection is currently in effect for left palm 
laceration residuals, with ankylosis of the ring and little 
fingers, and fracture of the little finger, rated 10 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5223 (1998).  Diagnostic Code (DC) 5223, 
contemplates favorable ankylosis of two digits of one hand.  
A maximum evaluation of 10 percent is assigned for favorable 
ankylosis of the ring and little finger of the minor hand.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1998).  In this case, 
the veteran's left hand disability involves the minor hand 
since the records show that the veteran is right hand 
dominant.  

Since the sole and maximum evaluation available under 
Diagnostic Code 5223 is currently assigned, there is no 
question as to which of the two evaluations is to be applied.  
38 C.F.R. § 4.7 (1998).  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  In this case, the little 
and ring finger are clearly not ankylosed, therefore any 
additional disability due to considerations set forth in 
DeLuca is adequately represented by the criteria currently 
applied under DC 5223. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available DCs and the medical evidence 
of record, the Board finds that DCs other than 5223 do not 
provide a basis to assign an evaluation higher than the 10 
percent evaluation currently in effect.

Under DC 5219, a maximum evaluation of 20 percent is assigned 
for unfavorable ankylosis of the ring and little finger of a 
minor hand.  Given the ranges of motion reported on the most 
recent VA examination, and the fact that the fingers are not 
actually ankylosed, it is reasonable to conclude that 
unfavorable ankylosis would not adequately describe the 
degree of disability.  It is also reasonable to conclude that 
amputation of the ring and little fingers, as provided under 
DC 5151, would not adequately describe the degree of 
disability. 

Under DC 5151, a 20 percent rating is warranted for 
amputation of the ring and little finger of the minor hand.  
In this case, the veteran's fifth metacarpal was fractured, 
and according to Note (d) following DC 5151, amputation or 
resection of metacarpal bones (more than one-half the bone 
lost) in multiple finger injuries will require a rating of 10 
percent added to (not combined with) the ratings, multiple 
finger amputations, subject to the amputation rule applied to 
the forearm.  Therefore, the total rating would equal 30 
percent, given the 20 percent provided for the amputation of 
the ring and little finger under DC 5151.  However, under 
38 C.F.R. § 4.68 (1998), the combined rating for disabilities 
of an extremity shall not exceed the rating for amputation at 
the elective level were amputation to be performed.  
Therefore, the rating cannot exceed the 20 percent provided 
under DC 5151.  Even if the DC were to be considered, as 
noted above, the veteran does have some use of those fingers.  
Therefore, amputation would not adequately describe the 
degree of disability in this case.  

In light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to address the provisions of 
38 C.F.R. § 3.321(b)(1) in the first instance.  
Significantly, however, further action by the RO is not 
required.  In this respect, in the absence of any evidence 
showing an exceptional or unusual circumstance, the veteran 
has failed to present a well-grounded claim.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Of course, the claim 
would be well grounded if the veteran filed evidence which 
plausibly showed an exceptional or unusual circumstance, and 
the RO would be required to address the veteran's entitlement 
to an extraschedular evaluation in the first instance.  
Floyd, 9 Vet. App. at 96-7.  

In finding the claim for an extra-schedular rating not well 
grounded, the Board acknowledges that the RO has yet to 
address the veteran's entitlement under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Hence, the Board 
considered whether this action is prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
however, as the veteran's claim has yet to cross the 
threshold of even being plausible, the Board finds that any 
failure to have the RO address this claim in the first 
instance is harmless error, as remanding the case would not 
result in a favorable determination.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of an 
increased evaluation for favorable ankylosis of the ring and 
little finger under the DC currently applied, 5223.  
Therefore, with regard to this claim, the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.

A review of the evidence indicates that a separate rating is 
warranted for the neurolysis of the left ulnar nerve in the 
palm.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that a veteran could be rated separately for a 
disability involving a scar, disfigurement, and muscle 
injury, where none of the symptomatology for any of the 
conditions was duplicative or overlapping with the 
symptomatology of the other conditions.  The ratings could 
then be combined.  This case is similar to Esteban, since the 
symptomatology of the neurolysis is separate and distinct 
from the limitation of motion of the fingers.  In this case, 
the neurolysis is associated with the finding of anesthesia, 
and the limited finger motion is associated with the 
favorable ankylosis of the joints.  

DC 8516 contemplates paralysis of the ulnar nerve.  With 
regard to the ulnar nerve of the minor extremity, a 10 
percent evaluation is warranted for mild incomplete 
paralysis.  Incomplete moderate paralysis warrants a 20 
percent rating, and incomplete severe paralysis warrants a 30 
percent rating.  A 50 percent rating is assigned for complete 
ulnar nerve paralysis, and the specific criteria for such a 
rating includes: the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened. 

In this case, the Board finds that a 10 percent rating is 
warranted for neurolysis of the left (minor) ulnar nerve in 
the left palm.  Although the hand demonstrates movement and 
is not paralyzed, the medical evidence demonstrates that the 
neurolysis produces some impairment.  As noted on the most 
recent VA examination, the left ring and little finger felt 
numb, tingly and weak, and the examination revealed 
neurolysis of the left ulnar nerve with anesthesia of the 
left ring and little fingers.  Therefore, the degree of 
disability can adequately be described as mild incomplete 
paralysis as contemplated under DC 8516.  Since it has not 
been indicated by the evidence that there is any further 
impairment other than anesthesia, it is reasonable to 
conclude that the degree of disability could not adequately 
be described as moderate incomplete paralysis, and there is 
not a question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1998).

The preponderance of the evidence favors the assignment of a 
separate 10 percent rating for neurolysis of the left (minor) 
ulnar nerve in the palm, and the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case. 


ORDER

The claim of entitlement to service connection for a fatty 
lipoma in the lumbar spine area is not well grounded, and the 
appeal is denied.

Entitlement to an evaluation greater than 10 percent for 
service-connected left palm laceration residuals, with 
ankylosis of the ring and little fingers, and fracture of the 
little finger, has not been established, and the appeal is 
denied.






Entitlement to a 10 percent evaluation for neurolysis of the 
left (minor) ulnar nerve in the palm has been established, 
subject to regulations applicable to the payment of monetary 
benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

